Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 June 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     La Grange 25h June 1808
                  
                  The Answer to Your kind and Welcome Letter By the Arcturus Has Been Already forwarded By General Armstrong—But in the Situation of This Side of the Atlantic and the Intermediary Seas duplicates are not a Superfluous Measure to insure a Safe Arrival on the American Shore. I Shall therefore improve the Opportunity of two or three Vessels Just Going But only to write a few lines and Copies of them, as I Hope in the Course of July to Give You a More full and Satisfactory Account—Let me Briefly With Repenting Candor and With Inexpressible Gratitude Aknowledge that My Last Importunities for a Sale of My Louisiana property Have Been as ill Judged as Your Own plans are Right and Must prove Beneficial—I Had Been So Long deprived of Every Sort of Intelligence, So disappointed in My Expectations of An Answer, My Engagements Were So Urging, My friends So Alarmed, that I Could See Nothing Beyond a total discharge of My debts and a Revenue Sufficient to keep my family together—But in What Has Been Already done, in What You Now propose I Clearly See the Means to Secure those two Objects without a Sacrifice of future prospects—I Can tell You, My dear friend, that Your Letter Has Sufficed to Begin a Negociation in My Behalf, Equal to all wants, of Which I Hope You Will Hear more By and By—in the Mean While I Hasten to Retract My former Entreaties Leaving Nothing But the Affectionate Thanks, patriotic Good wishes, and Respectful Attachment of Your Loving friend
                  
                     Lafayette 
                     
                  
                  
                     You know my Heart Well Enough to Be Assured That I Have Most Affectionately Enjoy’d Your Sympathising Sentiments—I feel a Great pleasure in the prospect of Unanimity or Very near So, for the Election of our friend Madison—Be So kind as to peruse and forward the inclosed to M. du plantier.
                  
               